Opinion issued June 12, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00408-CR
____________

THEIOPLOAS ANTHONY DAVIS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 637353 (Counts I and II)



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on June 24, 1993.  No motion for new trial was filed.  The
deadline for filing notice of appeal was Monday, July 26, 1993.  Tex. R. App. P.
4.1(a), 26.2(a)(1).
               Notice of appeal was filed on March 31, 2003, well after the deadline.
               We therefore dismiss for lack of jurisdiction.  Slaton v. State, 981 S.W.2d
208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996).
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).